Robinson, J.,
delivered the opinion of the Court.
The Act of 1861, chap. 94, provides, that “all taxes which may be levied in the city of Baltimore, shall be collected within four years from the levying of the same; and the collection of taxes shall not be enforced by law after the lapse of said four years.”
*380The question on this appeal, is whether an assessment made upon the owner of adjacent property to defray the expenses incident to paving streets, is a tax within the meaning of this Act, the collection of which must be enforced within the time prescribed by the statute.
The right to make such assessments is undoubtedly an exercise of the taxing power, but an assessment thus made differs from a general tax levied for State and city purposes. The latter is a tax imposed on all persons within the territorial limits according to the value of their property, in consideration of the protection, which the government affords alike to all. A local assessment, on the other hand, is a tax levied occasionally as maybe required upon a limited class of persons interested in local improvement, and who are presumed to be benefited by the improvement over and above the ordinary benefit, which the community in general derive from the expenditure of the money. In the payment of the assessment thus made, the adjacent owner is supposed to be compensated by the enhanced value of his property, arising from the improvement. And hence, it has been uniformly held that the word taxes, whether used in an Act of the Legislature, or the charter of a company exempting it from taxation, does not embrace such local assessments, unless there be something in the statute or charter to indicate such an intention. In re Mayor, &c. of New York, 11 John., 77; Pray vs. The Northern Liberties, 31 Penna., 69; Bridgeport vs. N. Y. & N. H. R. R. Co., 36 Conn., 255; People vs. Mayor of Brooklyn, N. York, 4 N. Y., 424.
In the Greenmount Cemetery Case, 7 Md., 517, where the company was by its charter exempted from the payment of “ any tax or public imposition whatever,” it was held that a tax imposed for paving a street in front of the property of the Company was not embraced in the exemption.
We find nothing in the Act of 1874, chapter 218, to support the appellants’ contention. It merely authorizes *381the city authorities to provide by ordinance for collecting such assessments, “ as other city taxes are collected.” No ordinance, however, has been passed, providing that the collection of such assessments shall be made within a certain prescribed time. We are of opinion, therefore, that the claim of the appellee is not barred by the statute.
(Decided 9th February, 1883.)
Another objection is urged against the claim, on the ground, that the proceeds arising from the sale of the property benefited by the improvement, has been distributed. The assessment however, was a debt due by the estate of the late Alexander Gould; this estate was subsequently sold by trustees, and the proceeds arising from the sales were brought into a Court of equity, to he distributed among the parties entitled under his will. Demand was made upon the trustees for the payment of the assessment before any distribution was made, and the fact that they subsequently distributed part of the proceeds of sale, among the parties entitled under the will, even though such proceeds may have been derived from the sale of the property benefited by the local improvement, is no reason why the fund now in Court for distribution among the same parties, should not be subjected to the payment of the appellee’s claim.
Eor these reasons, the order of the Court ratifying the auditor’s account will be affirmed.

Order affirmed.